La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
H — i
Los peticionarios, Don Benigno Rodríguez Pérez y su esposa, Doña Carmen Lydia Martínez Vázquez,(1) (en ade-*309lante esposos Rodríguez-Martínez) son dueños y residentes del lote D-7 de la Comunidad Ranchos de Guayama (en adelante Comunidad), localizada en el barrio Quebrada Ye-guas en el pueblo de Salinas. Los recurridos Roberto Gó-mez y su esposa son dueños del lote C-7 de la Comunidad, el cual queda adyacente al lote de los esposos Rodríguez-Martínez. La Comunidad en cuestión fue producto del de-sarrollo de una finca de mil ciento ochenta y cinco (1,185) cuerdas llevado a cabo en 1970, y está dividida en dos áreas, una residencial y la otra comercial.
En 1996, el señor Gómez le arrendó el lote C-7 de la Comunidad a la codemandanda y también recurrida, RE-MAR, Inc. (en adelante REMAR), corporación sin fines de lucro organizada bajo las leyes del estado de Illinois y con oficinas principales en el estado de Florida. REMAR tenía el propósito de establecer en el referido lote un Centro de Rehabilitación para personas con problemas de drogas y alcoholismo (en adelante Centro).(2) Con ese fin, REMAR comenzó a realizar en el lote C-7 actos de posesión y domi-nio conducentes a la instalación, construcción y habilita-ción del Centro. También solicitó el correspondiente per-miso de uso del local a la Administración de Reglamentos y Permisos (en adelante A.R.Pe.).
Los esposos Rodríguez-Martínez presentaron una de-manda de entredicho provisional e injunction preliminar y permanente ante el tribunal de instancia el 1ro de julio de 1996.(3) Alegaron que la Comunidad era un proyecto resi-dencial y que el establecimiento del Centro en la propiedad adyacente a la suya constituía una alteración a la condi-ción restrictiva establecida para dichos predios de terreno mediante una servidumbre en equidad, que específica-mente prohibía el uso del lote en controversia para usos *310comerciales. Señalaron, también, que la construcción de dicho centro en un área residencial les provocaría daños irre-parables, ya que éste afectaba la tranquilidad y la seguridad de los residentes al saber que personas extrañas tendrían acceso a la Comunidad.
Los demandados contestaron la demanda, negando las alegaciones de los peticionarios. Alegaron, además, que REMAR era una institución sin fines de lucro y que la servidumbre en cuestión no prohibía el establecimiento de instituciones como el Centro, ya que éste no era un “comercio”.
Mientras transcurrían los procedimientos ante el tribunal de instancia, A.R.Pe. emitió una resolución de 12 de septiembre de 1997, en la cual recomendó favorablemente la concesión de un permiso de uso a REMAR por vía de excepción, y autorizó la operación del referido Centro. En cuanto a la condición restrictiva, la agencia señaló que la corrección y aplicabilidad de ésta “debfía] ser materia de interpretación judicial”.
El tribunal de instancia dictó sentencia (notificada el 12 de febrero de 1998), en la cual denegó el recurso de injunction. Entendió el tribunal, fundamentándose princi-palmente en las disposiciones del Código de Comercio, 10 L.P.R.A. sec. 1001 et seq., que al ser REMAR una institu-ción sin fines de lucro y el Centro ser un establecimiento cuyo propósito primordial era la rehabilitación, no podía considerarse al demandado un comerciante ni al Centro un establecimiento dedicado al uso comercial. En consecuen-cia, concluyó que la condición restrictiva establecida en la servidumbre en equidad no era de aplicación al deman-dado ni le impedía establecer y operar el Centro, ya que el uso propuesto no era incompatible con la restricción de no utilizarse la parcela para usos comerciales.
Inconform.es con esta determinación, los demandantes recurrieron ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). El 19 de mayo de 1999, *311dicho tribunal dictó sentencia confirmatoria de la emitida por el tribunal de instancia.(4) El foro apelativo determinó que por ser el término “comercio” ambiguo, la prohibición de uso comercial en cuestión debía interpretarse restricti-vamente en contra de la restricción al derecho de propiedad.
De esta sentencia los demandantes recurrieron ante nos mediante un recurso de certiorari y alegaron los siguientes errores:
1. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la sentencia dictada por el Tribunal de Primera Ins-tancia que determinó que las condiciones restrictivas de uso inscritas en los terrenos objeto de este litigio no eran aplica-bles a los codemandados REMAR, INC., permitiendo la insta-lación de un hospedaje especializado en el área residencial de Ranchos Guayama.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la sentencia dictada por el Tribunal de Primera Ins-tancia que determinó que las actividades que realiza la corpo-ración REMAR[,] INC., no son de carácter comercial, por lo que concluyó [que] no eran incompatibles con las restricciones de uso que gravan los terrenos objeto del litigio.
Acordamos revisar y expedimos el recurso solicitado. Ambas partes han presentado sus alegatos, y con el bene-ficio de sus argumentos resolvemos.
HH 1 — 1
Por estar íntimamente relacionados, discutiremos en conjunto ambos señalamientos de error.
Es principio básico de nuestro ordenamiento que la propiedad se presume libre de cargas y gravámenes. Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282 (1995); *312González v. Hawayek, 71 D.P.R. 528, 533 (1950). No obs-tante, nuestro ordenamiento permite que se pacten límites y condiciones al derecho de dominio.
Las servidumbres en equidad contienen unas condiciones restrictivas constituidas unilateralmente por el urbanizador que limitan las facultades de los futuros adquirentes con respecto al uso y a las edificaciones permisibles. Sands v. Ext. Sagrado Corazón, Inc., 103 D.P.R. 826, 827 (1975); Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 351 (1986). Para la validez y eficacia de estas restricciones, es necesario que sean razonables, se establezcan como parte de un plan general de mejoras, consten de forma específica en el título y se inscriban en el Registro de la Propiedad (Registro). Lawton v. Rodríguez Rivera, 35 D.P.R. 487, 494 (1926); Carrillo Norat v. Camejo, 107 D.P.R. 132, 137 (1978); Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 352. Una vez son inscritas en el Registro, las restricciones constituyen derechos reales oponibles erga omnes. Entre los predios afectados se crea entonces una relación de servidumbres recíprocas, pues cada lote o solar es predio dominante, a la vez que sirviente, con relación a los demás lotes o solares de la urbanización. Carrillo Norat v. Camejo, supra, págs. 136-137.
Todo adquirente de una propiedad sujeta a una servidumbre en equidad debidamente inscrita y válida, tiene el deber de cumplir con las limitaciones y condiciones que establezca dicha servidumbre. A estos fines, hemos reconocido que los dueños de predios favorecidos por una servidumbre en equidad tienen disponible el recurso de injunction para hacer efectivos sus derechos e impedir violaciones a las limitaciones impuestas. Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 354; Glines v. Matta, 19 D.P.R. 409, 416 (1913). El demandado, a su vez, puede levantar cualquier defensa en equidad, tal y como consentimiento, incuria, manos sucias o cualquier otro impedí-*313mentó de naturaleza análoga. Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 354; Colón v. San Patricio Corporation, 81 D.P.R. 242, 254 (1959).
I — i f — I H-1
En el caso de autos no está en controversia el hecho de que existe una servidumbre en equidad válidamente esta-blecida, la cual dispone una restricción a la que está sujeta el prédio en controversia. La restricción, según está des-crita en la Escritura Matriz de la Comunidad y las Escri-turas de Compraventa individuales, establece lo siguiente:
... No se podrán poner anuncios comerciales de clase alguna en la Parcela, ni usarse dicha Parcela para usos comerciales, ni se podrán depositar escombros, materiales o desperdicios, y las basuras deberán depositarse en recipientes adecuados, quedando bien entendido que, de requerirse el establecimiento de algún comercio para servicio de los vecinos del Proyecto Ranchos Guayama, éste se establecerá en el área o áreas reser-vadas por [la vendedora] para tal fin dentro de la demarcación donde se instalen las facilidades recreativas, o colindantes o cerca de las mismas.
Está claro que no puede utilizarse el predio en contro-versia para “usos comerciales”. Lo que REMAR sostiene es que su fin como corporación no es el lucro y que las funcio-nes que pretende establecer en el lote C-7, es decir, un centro de rehabilitación para personas con problemas de drogas y alcoholismo, no configuran un uso comercial pro-hibido por la servidumbre, máxime cuando ésta no esta-blece que la parcela podrá usarse únicamente para fines residenciales. Señalan que el Centro no recibirá ingresos económicos por parte de las personas que reciban allí ser-vicios, sino que se sostendría con donaciones, y que su es-tructura financiera se desarrollaría bajo un programa agrí-cola de frutos menores, crianza de aves y la realización de mudanzas y otros servicios realizados por las personas en *314tratamiento,(5) todo con el propósito brindar servicios gra-tuitos a éstos, por lo que sus labores no constituyen "comercio”.
El Tribunal de Circuito concluyó que por ser el término “comercio” ambiguo, el cual podría incluir o no un centro de rehabilitación como el de autos, la cláusula que establece la prohibición de uso comercial en controversia debía inter-pretarse restrictivamente. Al así resolver, el foro apelativo no atendió la controversia precisa que tenía ante sí, esto es, si a la luz de las circunstancias de este caso y el derecho aplicable las funciones del Centro pueden ser consideradas actividades comerciales prohibidas por la servidumbre que grava el lote C-7.
Nos enfrentamos aquí a una restricción establecida contractualmente, a la cual todos los propietarios en la Comunidad acordaron someterse al adquirir los lotes de terreno. Así, pues, la situación de autos debe regirse por las normas que establece el Código Civil de Puerto Rico en relación con la interpretación de los contratos, con especial atención a la voluntad e intención de las partes. 31 L.P.R.A. sees. 3471 a 3479. Como cuestión de hecho, hemos utilizado este análisis anteriormente. En Cond. Prof. S.J. H. Centre v. P.R.F., Inc., 133 D.P.R. 488, 504 (1993), establecimos expresamente, en el contexto del régimen de propiedad horizontal, que “[d]e surgir dudas en cuanto a la especificidad de los usos consignados en la Escritura Matriz, debemos atender a la voluntad de las partes al consignar éstos en la escritura y al adquirir los apartamientos en cuestión”. Igual norma debe regir el caso de marras.
*315Por su parte, el tribunal de instancia llegó a la conclusión de que a tenor con la definición de comerciante establecida en el Código de Comercio,(6) REMAR no era un comerciante y, por lo tanto, no utilizaría la parcela para usos comerciales.
Consideramos que no debemos acudir a unas disposicio-nes aisladas del Código de Comercio para resolver el caso ante nos, ya que en realidad dichas disposiciones no están contempladas para situaciones como la de autos. Resulta más adecuado utilizar como referencia los reglamentos de zonificación aprobados por la Junta de Planificación de Puerto Rico (en adelante Junta), ya que éstos están direc-tamente relacionados con la materia que nos ocupa.(7) Aun cuando surge de la resolución emitida por A.R.Pe. —donde se concedió el permiso de uso por excepción— que el lote en controversia se encuentra en un distrito no zonificado de acuerdo con el Mapa de Zonificación vigente para el área de Salinas, las definiciones y clasificaciones contenidas en dichos reglamentos de zonificación, por los cuales la Junta se rige al determinar el uso residencial o comercial que se le da a las distintas zonas rurales y urbanas del país, sir-ven de guía para interpretar la condición restrictiva en controversia.(8)
*316El uso que se propone dar REMAR al local en controversia es lo que se conoce bajo el Reglamento Núm. 6211 de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4 de la Junta de Planificación) de 5 de noviembre de 2000 (Reglamento de Zonificación), como un "hospedaje especializado”. La Sec. 2.01 de este reglamento define este tipo de hospedaje como la “[f]acilidad donde se provee alojamiento a personas en estadías de varios meses y cuyo propósito es recibir algún tratamiento médico, psicológico, de descanso, retiro o rehabilitación de hábitos”. íd., pág. 14.
Por otra parte, la Sec. 2.01 del Reglamento de Lotificación y Urbanización (Reglamento de Planificación Núm. 3), Junta de Planificación de Puerto Rico, 29 de noviembre de 1992, pág. 33, define “uso comercial” como el uso relacionado a la venta de mercancía o a la venta o prestación de servicios. Este Tribunal interpretó, en el contexto de una condición restrictiva que sujetaba el uso de un inmueble sometido al régimen de propiedad horizontal únicamente para “oficinas y locales comerciales”, que el concepto “uso comercial” es mucho más abarcador que el de “uso residencial”. Señalamos que
... cuando [hablamos de] “uso comercial”, podemos pensar en una multiplicidad de actividades que se pueden ubicar bajo dicho calificativo. [E]l término es tan abarcador que en la ma-yoría de los casos equivale a una negación deU] uso residen-cial, sin límites en cuanto a los posibles usos relacionados con el “comercio”. Soto Vázquez v. Vázquez Torres, supra, págs. 292-293.
Con este marco jurídico y fáctico, pasemos a analizar el caso de autos.
*317IV
De todo lo expuesto se puede concluir, en primer lugar, que el mero hecho de que REMAR sea una entidad sin fines de lucro no necesariamente significa que las activida-des que pretende establecer en el Centro sean de natura-leza no comercial. Como se puede apreciar, el Reglamento de Zonificación define “uso comercial” no solamente en tér-minos de venta, sino también de prestación de servicios. El Centro se propone prestar precisamente un servicio de tra-tamiento médico, de retiro o rehabilitación, tal como se desprende de la definición de “hospedaje especializado” provista por el Reglamento de Zonificación. Así, pues, el tipo de servicio que brinda el Centro puede considerarse un “uso comercial”, según la definición del término en los re-glamentos de zonificación, y de acuerdo con la amplitud del concepto “uso comercial”, según ha sido interpretado por este Tribunal.
' Además, aunque está establecido que no se le cobrará suma de dinero alguna a las personas que reciban trata-miento en el Centro, del expediente surge que REMAR sí estará llevando a cabo actividades de naturaleza comercial para el funcionamiento del Centro, tales como el estableci-miento de un programa agrícola de frutos menores y crianza de aves, además de la realización de mudanzas y otros trabajos de plomería y hojalatería, entre otros. In-cluso, REMAR ha hecho propaganda a estos efectos anun-ciando sus servicios.
Debe resultar evidente que este tipo de actividades son las que precisamente los residentes de la Comunidad pre-tendían evitar al establecer la condición restrictiva en controversia. No podemos pasar por alto que desde el co-mienzo del desarrollo de la Comunidad, ésta se dividió en un área residencial y en un área comercial. Resulta claro que el propósito de esta división era que el área residencial *318se utilizara para dicho propósito solamente. Esta intención se desprende fácilmente de la cláusula misma en que consta la prohibición de uso comercial del lote en contro-versia, la cual señala que de necesitarse el establecimiento de algún comercio, se hará “en el área que la vendedora reservó para ese fin”.
Así, pues, debe regir en este caso la clara intención de los residentes al pactar someterse a la condición restrictiva de prohibición de uso comercial, designando específica-mente un área separada y distinta para ese fin. Por lo tanto, concluimos que efectivamente REMAR está impe-dido de utilizar el lote C — 7 de la Comunidad para estable-cer el Centro de Rehabilitación que propone, ya que la ope-ración del mismo está en contra de la servidumbre en equidad que precisamente prohíbe la utilización del lote C — 7 para usos comerciales.(9)
Por todos los fundamentos expuestos, se revoca la sen-tencia dictada por el Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Co-rrada Del Río disintió con una opinión escrita.

 Con posterioridad a la presentación de la demanda, se unieron un nutrido grupo de residentes de la comunidad que también son peticionarios en el presente recurso.


 En. el área comercial de la comunidad existe un centro de rehabilitación llamado “Pabellón de la Fe”, dedicado a ofrecer tratamiento y hospedaje a personas alcohólicas y/o adictas a drogas.


 Los peticionarios también se opusieron a la solicitud que hicieran los recu-rridos ante la Administración de Reglamentos y Permisos (A.R.Pe.).


 La Juez Pesante Martínez disintió de esta sentencia “por entender que el Centro de Rehabilitación en controversia constituye un uso comercial del predio C-7 y ello está prohibido por las condiciones restrictivas contenidas tanto en la escritura matriz como en las escrituras individuales”.


 Esta información surge de lo declarado por el Sr. Salvador Pérez Martí —re-presentante de REMAR— en la vista de injunction, según testimonio recogido en la sentencia dictada por el Tribunal de Circuito. Además, obra en autos copia de una hoja promocional en la cual REMAR anuncia sus servicios de recogido de muebles, ropa y otra variedad de mercancías, ofreciendo una mudanza “barata y eficiente”. No obstante, en dicha promoción se hace constar que “REMAR USA es un ‘not profit organization’. Todas las ganancias de las cosas que ustedes nos dan van destinadas a mantener un programa gratuito de rehabilitación para drogadictos, alcohólicos, etc”.


 El Código de Comercio define el término “comerciante” como “(1) Los que, teniendo capacidad legal para ejercer el comercio, se dedican a él habitualmente, en nombre propio. (2) Las compañías, corporaciones y asociaciones mercantiles o indus-triales, que se constituyeren con arreglo a este Código o a leyes especiales, y las corporaciones y compañías que se hayan organizado en el extranjero, también para fines mercantiles e industriales, y que estén debidamente autorizadas para hacer negocios en Puerto Rico”. 10 L.P.R.A. sec. 1001.


 Aún si utilizamos las disposiciones del Código de Comercio para atender la controversia ante nos, debemos tomar en consideración que éste claramente esta-blece que los actos de comercio pueden realizarse tanto por comerciantes como por aquellos que no lo son. 10 L.P.R.A. see. 1002. Por lo tanto, REMAR pudiera estar realizando actos de comercio, aun sin ser propiamente un “comerciante” según se define en el Código de Comercio.


 Como cuestión de hecho, la autoridad de A.R.Pe. para conceder permisos de uso por vía de excepción está reglamentada por la Sec. 99.00 del Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4 de la Junta de Planificación), Reglamento Núm. 6211, 5 de noviembre de 2000.


 Deseamos señalar que reconocemos el loable propósito de las instituciones como el Centro y la gran importancia de la función social que éstas cumplen en nuestro país. No obstante, por encomiables que sean dichos propósitos y labores, no pueden derrotar una restricción al uso de la propiedad debidamente establecida me-diante una servidumbre en equidad, sobre todo en vista de que en la urbanización en cuestión existía ya un área para uso comercial (no residencial) expresamente desig-nada así, donde el Centro pudo haberse establecido.